Citation Nr: 1024155	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to a rating in excess of 60 percent for 
ischemic heart disease status post myocardial infarction with 
coronary artery disease with a history of coronary artery 
bypass graft from September 28, 2004, to March 24, 2009.

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to a service-connected 
heart disability.

3.  Entitlement to special monthly compensation for loss of 
use of a creative organ, claimed as erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from September 1955 to 
August 1959 and from December 1964 to September 1966.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Winston-Salem RO that denied a rating in excess of 60 percent 
for the Veteran's service-connected heart disability and 
denied service connection for erectile dysfunction secondary 
to a service-connected heart disability to include special 
monthly compensation for loss of use of a creative organ.  In 
a May 2009 decision, the RO increased the rating of the 
Veteran's heart disability to 100 percent, effective March 
24, 2009.  Although the RO considered the increase to be a 
full grant of the benefit sought, this is not the case since 
the maximum rating of 100 percent did not cover the entire 
appeal period.  Thus, the issue of a higher rating prior to 
March 24, 2009, still remains a component of the Veteran's 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The 
Veteran is presumed to be seeking the highest possible rating 
for a disability unless he expressly indicates otherwise.  
Id.  

The Veteran requested a Central Office hearing; however, he 
failed to appear.  appear.  Accordingly, the hearing request 
is considered to have been withdrawn. See 38 C.F.R. § 20.702 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The entitlement to service connection for erectile 
dysfunction and entitlement to special monthly compensation 
for loss of a creative organ are addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.




FINDING OF FACT

From September 28, 2004, to March 24, 2009, the Veteran's 
service-connected heart disability is manifested by dyspnea, 
fatigue, angina, dizziness, and syncope episodes, and more 
nearly approximates a workload of 3 METs. 


CONCLUSION OF LAW

The criteria for a 100 percent rating from September 28, 
2004, to March 24, 2009, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.14, 4.104, Diagnostic Code 7005 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Given the favorable action taken below, no discussion of the 
VCAA at this point is required with regard to the claim for 
an increased rating for the Veteran's service-connected heart 
disability.




Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran's service-connected heart disability is rated 
pursuant to 38 C.F.R. § 4.104, Code 7005.  Under such 
criteria, a rating of 60 percent is assigned for more than 
one episode of acute congestive heart failure in the past 
year, or workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
assigned for coronary artery disease resulting in chronic 
congestive heart failure; or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Code 7005.

VA implemented a new regulation guiding the evaluation of 
specified cardiovascular conditions effective October 6, 
2006.  See 38 C.F.R. § 4.100 (see 71 Fed. Reg. 52458, 52460, 
(September 6, 2006)).  The revised regulation contains the 
following new provisions: (a) In all cases, whether or not 
cardiac hypertrophy or dilatation (documented by 
electrocardiogram, echocardiogram, or X-ray) is present and 
whether or not there is a need for continuous medication must 
be ascertained.  (b) Even if the requirement for a 10 percent 
rating (based on the need for continuous medication) or a 30 
percent rating (based on the presence of cardiac hypertrophy 
or dilatation) is met, MET testing is required except (1) 
when there is a medical contraindication; (2) when the left 
ventricular ejection fraction has been measured and is 50 
percent or less; (3) when chronic congestive heart failure is 
present or there has been more than one episode of congestive 
heart failure within the past year; and (4) when a 100 
percent evaluation can be assigned on another basis.  (c) If 
left ventricular ejection fraction (LVEF) testing is not of 
record, evaluation should be based on alternative criteria 
unless the examiner states that the LVEF test is needed in a 
particular case because the available medical information 
does not sufficiently reflect the severity of the veteran's 
cardiovascular disability.

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim -- however, if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). See, 
too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-
2000 (Apr. 10, 2000). The former criteria, on the other hand, 
if more favorable, may be applied without any such 
limitations.

Here, the revised regulation regarding evaluation of the 
relevant cardiovascular disorders may be applied as of the 
October 6, 2006, effective date.  Although the Veteran has 
not yet received notice of these provisions, as explained 
below, he is not prejudiced by this omission, given the 
favorable decision.

VA treatment records from 2003 to 2005 include a January 2004 
record that reflects complaints of occasional chest pain.  In 
May 2004, the Veteran complained of chest discomfort and 
shortness of breath with exertion (described as approximately 
1 block of walking).  He denied having dizziness.  

On March 2005 fee basis examination, the Veteran reported 
that in the last several months he had chest pain seven 
times.  He also had experienced shortness of breath, and 
fatigue with dizziness.  These symptoms occurred 
intermittently and lasted approximately 3-5 minutes.  The 
number of attacks in the past year was 50.  Angina lasted the 
longest and was most frequent.  His symptoms were 
intermittent and each occurrence lasted 5 minutes.  The 
number of attacks within the past year was 50.  He was unable 
to perform daily functions during flare-ups.  He did not 
experience congestive heart failure.  The current treatment 
involved  medication, which was required on a continuous 
basis.  Due to his condition, the examiner commented that the 
Veteran's was functionally impaired and "could not do 
anything."  

Objectively, examination of the heart did not reveal any 
evidence of congestive heart failure, cardiomegaly, or cor 
pulmonale.  An echocardiogram revealed the ejection fraction 
of the left ventricle was 49 percent.  The examiner noted 
that a treadmill stress test was medically contraindicated 
because the left bundle branch block revealed on the EKG.  An 
echocardiogram dated in March 2005 notes that the estimated 
LVEF was approximated at 45 to 50 percent and that the left 
ventricular chamber size appeared to be at the upper limits 
of normal, with borderline concentric left ventricular 
hypertrophy.  

The Board notes that the RO increased the Veteran's 
disability rating for heart disease to 100 percent based on 
the findings of a March 2009 VA examination.  While the 
findings of the 2009 examination are outside of the time 
period under consideration, the Board finds that it serves as 
a useful reference for the purpose of comparison to the 2005 
examination.  In both instances, the Veteran's disability did 
not manifest itself through congestive heart failure or 
ejection fraction of less than 30 percent with left 
ventricular dysfunction.  The criteria for a 100 percent 
rating were met based on the 2009 VA physician's estimated 
MET level of less than 3 because he determined the Veteran 
was able to achieve the following activities: walking (2 
mph), driving a car, standing (store clerk), stationary bike 
(with little or no tension), very light calisthenics, golf 
(cart), washing, shaving, dressing, desk work, sitting 
(clerical), typing, knitting and hand sewing.  It was also 
noted the Veteran's symptoms included angina, shortness of 
breath, dizziness, syncope attacks, fatigue, and numbness and 
tingling in the left arm.

Although the 2005 VA examiner did not estimate the MET level, 
many of same symptoms noted in 2009 were also noted in 2005.  
These symptoms include shortness of breath, fatigue, 
dizziness, syncope attacks, and angina.  The examiner also 
indicated that the Veteran had severe functional impairment 
due to his heart disorder as the Veteran could not do 
anything as a result of his disability.  A VA treatment 
record indicates he also experienced chest discomfort and 
shortness of breath with exertion after only walking one 
block.  There is sufficient similarity to suggest that the 
level of impairment in 2005 was very similar to the level of 
impairment in 2009.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim since 
the 2005 VA examiner did not estimate the MET level.  
However, under the "benefit-of-the- doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

With the benefit of the doubt resolved in the Veteran's 
favor, the Board finds that the Veteran's service-connected 
disabilities most nearly approximate the criteria for a 100 
percent rating from September 28, 2004, to March 24, 2009.


ORDER

A 100 percent rating for ischemic heart disease status post 
myocardial infarction with coronary artery disease with a 
history of coronary artery bypass graft from September 28, 
2004, to March 24, 2009 is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

The Veteran contends that he is entitled to special monthly 
compensation for loss of a creative organ on the basis that 
his erectile dysfunction is related to medication that he 
takes for his service-connected heart disability.  The record 
does contain some evidence of erectile dysfunction; however, 
the Veteran was not afforded a VA examination to determine 
whether it is related to medication he takes for his heart 
disability.  Thus, further development is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the likely etiology of his 
erectile dysfunction.  The claims folder 
and a copy of this remand should be made 
available to the examiner in conjunction 
with the examination.  The report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  Following the 
examination, and review of the claims 
file and assertions, the examiner must 
opine whether it is at least as likely as 
not that any diagnosed erectile 
dysfunction is related to the Veteran's 
service-connected heart disability, to 
include the medication he takes for his 
service-connected heart disability.  

Any opinion offered must be accompanied 
by a complete rationale.  If an opinion 
cannot be made without resort to 
speculation, he must state so and clearly 
indicate whether this conclusion was 
based on full consideration of all the 
assembled data and evidence, and explain 
the basis for why an opinion would be 
speculative.

If the examiner reports that additional 
information may be obtained that would 
render an opinion non-speculative, the 
RO/AMC must determine whether such 
information may be obtained and undertake 
reasonable efforts to obtain such 
information.  If obtained, the RO/AMC 
must ensure that it returns the claims 
folder to the examiner for a non-
speculative opinion. 

2.  Following such development, the 
RO/AMC should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claim, the RO/AMC 
shall issue the Veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


